DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, FIG. 3 (light emitting devices disposed in a distal region of the body to emit light away from the distal end of the body, and proximal light emitting devices, connected with electrical lines), in the reply filed on 14 July 2022, is acknowledged.
As directed by the amendment, claims 2-4, 7, 8, 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 2 and 3 are drawn to nonelected Species B, F, G, H, or J; claim 4 drawn to nonelected Species F or H; claims 7 and 8 are drawn to nonelected Species B or C; claims 11 and 12 are drawn to nonelected Species F or H; claims 13 and 14 are drawn to nonelected Species D or E; claims 15 and 16 are drawn to nonelected Species E), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 July 2022. 

Response to Amendment
This Office Action is responsive to the amendment filed on 14 July 2022. As directed by the amendment: claims 2-4, 7, 8, 11-16 are withdrawn and claims 19-43 are cancelled. Claims 1-18, 44, and 45 currently stand pending in the application and are considered original claims. 



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is 19 October 2017. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the exact language of the original claims should be imported into the specification to provide proper antecedent basis for the claimed subject matter, without the addition of new matter. At least the following limitations do not find proper antecedent basis in the specification: “a proximal end section” (claim 44 / ll. 2); “an elongated body section” (claim 44 / ll. 3); “wherein the elongated body section is pivotable about a center of rotation when the proximal end section is moved by the teleoperational manipulator” (claim 44 / ll. 4-5; the originally filed specification in Paragraph [0050] recites that “The teleoperational surgical system holds the cannula 40B in position during a minimally invasive surgery and may allow the orientation of the cannula to change about a center of rotation at the insertion guide 47” – allowing the orientation of the cannula to change about a center of rotation is a passive action and is not the same as the teleoperational manipulator moving the proximal end section to pivot the elongated body section about a center of rotation which is an active action). 






Claim Objections
Claims 17, 18, and 45 are objected to because of the following informalities: language. Appropriate correction is required. The following amendments are suggested: 
Claim 17 / ll. 2: “is configured to emit light”
Claim 45 / ll. 4: “is configured to emit light”
Claim 18 is objected to by virtue of an objection to a base claim. 

Claim Interpretation
The limitations “A and/or B” (claims 5 and 6) are interpreted as covering A alone, B alone, or A and B, in the various combinations provided by the plurality of terms. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 9, the limitation “a surface of the distal portion” (ll. 2-3) renders the claims indefinite, as it is unclear if “a surface” refers to one of the exterior or interior surfaces of the wall previously recited in claim 1 / ll. 2-3, or to a different surface of the distal portion. Because the disclosure indicates that the proximal portion and the distal portion comprise portions of the wall of the body of the cannula, i.e. surfaces of the distal portion are surfaces of the wall, for examination purposes, the limitation will be interpreted as a portion of the exterior surface or the interior surface in the distal portion. 
Claim 10 is rejected under 35 U.S.C. 112(b) by virtue of a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,585,235 to Rockrohr et al. (hereinafter, “Rockrohr”). 
As to claim 1, Rockrohr discloses a cannula (100), shown in FIG. 1, comprising a body including a proximal portion (102), a distal portion (104) (col. 3 / ll. 4-10), and a wall (shaded in FIG. 2) having an exterior surface (including all surfaces facing outward or away from the cannula, including laterally outward, proximally outward, and distally outward; i.e. at least not inward and facing the lumen) and an interior surface (surrounding and defining lumen through proximal and distal portions) defining a lumen (101 and 103) extending through the body (col. 3 / ll. 13-43), shown in FIG. 2, wherein the distal portion is configured for insertion into a patient anatomy (col. 3 / ll. 28-32); an energy interface (electrical port, not shown) positioned in the proximal portion of the body (col. 4 / ll. 36-40) (electrical port not shown but would replace battery 142 in the proximal portion 102), shown in FIG. 1; and a first light emitting device (one 122) coupled to the energy interface (col. 3 / ll. 52-58, col. 4 / ll. 36-40) and configured to emit light from the body from at least one of the exterior or interior surfaces (the light emitting device emits light from the proximal end 102a, col. 3 / ll. 44-51, col. 4 / ll. 56-60; as shown by the position of the light emitting devices about the interior surface of the wall, the light would be emitted from the body from at least the interior surface, to illuminate the proximal opening to the lumen, as required; the light may also be interpreted as being emitted from the proximal exterior surface, interpretation supra, since the light emitting devices are also positioned adjacent to the proximally outward facing exterior surface, with the light directed in a direction toward and visible to the practitioner). 
As to claim 5, Rockrohr discloses the cannula of claim 1, wherein the energy interface (electrical port) transfers electrical energy to the first light emitting device (col. 4 / ll. 36-40). 
As to claim 6, Rockrohr discloses the cannula of claim 1, wherein the energy interface includes an electrical connector (electrical port connects to external power supply). 
As to claim 17, Rockrohr discloses the cannula of claim 1, further comprising a second light emitting device (another 122) that is positioned in the proximal portion (102) of the body and emits light from the proximal portion (col. 3 / ll. 44-51, col. 4 / ll. 56-60). 
As to claim 18, Rockrohr discloses the cannula of claim 17, wherein emitted light from the proximal portion visually transmits a status indication (col. 4 / ll. 56 – col. 5 / ll. 8; insertion of an instrument into the lumen at 101 interrupts or weakens a signal emitted by transmitter 132 and detected by receiver 134, shown in FIGs. 3-4, thereby causing sensor 130 to reduce power to light emitting devices 122, resulting in turning off or dimming while the instrument is in the lumen, with reilluminating or brightening with instrument removal – accordingly, the strength of the emitted light from the proximal portion visually transmits a status indication as to whether or not an instrument is in the lumen, with a strong light indicating no instrument/lumen is free for instrument insertion, and a dimmed light indicating an instrument is present). 

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 9,011,326 to Hannaford et al. (hereinafter, “Hannaford”). 
As to claim 1, Hannaford discloses a cannula, shown in FIG. 9, comprising a body including a proximal portion (conical portion 30), a distal portion (smaller diameter cylindrical portion 32, labelled for exemplary purposes in another embodiment shown in FIG. 1), and a wall having an exterior surface (including all surfaces facing outward or away from the cannula, including laterally outward, proximally outward, and distally outward; i.e. at least not inward and facing the lumen) and an interior surface (surrounding and defining lumen through proximal and distal portions) defining a lumen (40) extending through the body (col. 2 / ll. 35-42), wherein the distal portion is configured for insertion into a patient anatomy (col. 2 / ll. 58-59); an energy interface (90) positioned in the proximal portion of the body (col. 4 / ll. 50-64; comprises connection to wires for electrical connections for light emitting devices); and a first light emitting device (one LED; col. 4 / ll. 5-12) coupled to the energy interface and configured to emit light from the body from at least one of the exterior or interior surfaces (although the LEDs are not shown, they are disclosed as being configured to emit light from the exterior or interior surfaces, col. 4 / ll. 34-40, 50-64). 
As to claim 5, Hannaford discloses the cannula of claim 1, wherein the energy interface (90) transfers electrical energy to the first light emitting device (col. 4 / ll. 50-64). 
As to claim 6, Hannaford discloses the cannula of claim 1, wherein the energy interface includes an electrical connector. 

Claims 1, 5, 6, and 44 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 9,033,870 to Farr et al. (hereinafter, “Farr”). 
As to claim 1, Farr discloses a cannula (700), shown in FIGs. 7a-7b, comprising a body including a proximal portion, shown in the annotated figure below, a distal portion (702), and a wall (body that forms the proximal and distal portions) having an exterior surface (including all surfaces facing outward or away from the cannula, including laterally outward, proximally outward, and distally outward; i.e. at least not inward and facing the lumen) and an interior surface (surrounding and defining lumen through proximal and distal portions) defining a lumen extending through the body, shown in FIGs. 7a-7b, wherein the distal portion is configured for insertion into a patient anatomy (through skin 701) (col. 9 / ll. 10-16); an energy interface (electrical connector 706) positioned in the proximal portion of the body (col. 9 / ll. 26-34); and a first light emitting device (604) coupled to the energy interface (via electrical lines 704) and configured to emit light from the body from at least one of the exterior or interior surfaces (the light emitting device emits light from the distal end 702, col. 9 / ll. 13-16, from the distally outward facing exterior surface, interpretation supra, shown in FIG. 7b). 

    PNG
    media_image1.png
    728
    511
    media_image1.png
    Greyscale

Farr, Figure 7b, annotated

As to claim 5, Farr discloses the cannula of claim 1, wherein the energy interface transfers electrical energy to the first light emitting device (col. 9 / ll. 26-34). 
As to claim 6, Farr discloses the cannula of claim 1, wherein the energy interface includes an electrical connector (706, col. 9 / ll. 26-34). 
As to claim 44, Farr discloses a cannula system comprising a proximal end section, shown in the annotated figure above, fully capable of being configured to couple with a teleoperational manipulator (interpreted as intended use without positive recitation of a teleoperational manipulator, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the proximal end section is fully capable of coupling with a teleoperational manipulator, such as control and display unit 610, due to the solid construction of the proximal end section and its location outside of the patient anatomy where it can be coupled to the teleoperational manipulator via cable 605; in this example of a teleoperational manipulator, the teleoperational manipulator can be controlled/provide control remotely from the cannula system due to its distance from the cannula system, i.e. is teleoperational, and can manipulate, which under broadest reasonable interpretation can mean to handle or control by hand, the cannula system by controlling the illumination of the light emitting devices and the control of the camera unit 650 as a practitioner engages the unit 610 by hand); an elongated body section (702, elongated because it has a length greater than a width) coupled to the proximal end section and configured for insertion into a patient anatomy (through skin 701) (col. 9 / ll. 10-16), wherein the elongated body section is pivotable about a center of rotation when the proximal end section is moved by the teleoperational manipulator (the elongated body section is pivotable about any center of rotation, including one located along the proximal end section since the cannula is a solid structure that would move or pivot as a whole; the center of rotation may be, for example, where the cannula passes through and is held by the skin 701, so that a location of a distal end of the cannula can be moved to a selected target site by movement of the accessible proximal end without excessive damage to and stretching of the skin; as supra, the limitations regarding the teleoperational manipulator are interpreted as intended use without positive recitation of a teleoperational manipulator, and the proximal end section is fully capable of being moved by the teleoperational manipulator due to the firm connection between the energy interface/electrical connector 706 and the cable 605 of the teleoperational manipulator such that movement of the teleoperational manipulator, e.g. by pulling, would result in corresponding movement of the connected proximal end section, which as described would further result in the pivoting of the distally located elongated body section about the center of rotation where the cannula system is held in the skin); a lumen extending through the proximal end section and the elongated body section, shown in FIGs. 7a-7b, the lumen sized for passage of a medical instrument (750; col. 9 / ll. 23-24), shown in FIG. 7b; an energy interface (electrical connector 706) in the proximal end section (col. 9 / ll. 26-34), the energy interface configured to engage with the teleoperational manipulator (via cable 605) to receive electrical energy (col. 9 / ll. 26-34); and a first light emitting device (604) coupled to the energy interface (via electrical lines 704) and configured to emit light from the elongated body section into an interior of the patient anatomy, shown in FIG. 7b. 














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannaford in view of U.S. Patent Application Publication No. US 2017/0119491 to Mirsepassi et al. (hereinafter, “Mirsepassi”). 
As to claims 9 and 10, Hannaford generally describes LEDs or lighting elements, plural (col. 4 / ll. 34-40, 60-62), but does not specifically describe a second light emitting device positioned in the distal portion of the body and configured to emit light from the distal portion of the body. 
Hannaford teaches channels (80), shown in FIG. 9, that extend to the distal portion (32) of the body, and that may be utilized for various applications including illuminating via lighting elements; suction; and irrigation (col. 4 / ll. 5-14, 50-64). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide first and second light emitting devices, therefore providing the plurality of LEDs or lighting elements as described by Hannaford, since the mere duplication of the essential working parts of a device involves only routine skill in the art, and providing more light emitting devices would provide greater illumination for observing the surgical field and ensure illumination in the event of failure of one device. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the light emitting devices (including the second light emitting device) in or at least partially along the distal portion of the body to emit light from the distal portion of the body, by providing the light devices in or at ends of the channels (80) disclosed by Hannaford as providing pathways for such devices and functions. Positioning the light emitting devices in the distal portion of the body to emit light therefrom would illuminate the surgical field and target site inside the patient body since the distal portion of the body is the part configured for insertion into the patient anatomy. 
As to claim 9, Hannaford discloses the claimed invention except for wherein the distal portion comprises a layer that includes the second light emitting device, and wherein the layer is adhered to a surface of the distal portion. Hannaford contemplates that channels (80) are fitted alongside the cannula (col. 4 / ll. 5-6), but not how the fitting is achieved. 
As to claim 1, Mirsepassi teaches a cannula, shown in FIGs. 3-4, in the same field of endeavor of surgical cannula, comprising a body (310) including a wall having an exterior surface (315) and an interior surface defining a lumen (316) extending through the body (¶30); and a light emitting device (350) configured to emit light from the body (¶37). 
As to claim 9, Mirsepassi teaches a layer (350 and 360; these comprise an external layer that lies over or covers part of the exterior surface of the cannula body wall, where the commonly understood definition of the term layer is a part that lies over another) that includes the light emitting device, and wherein the layer is adhered to a surface of the cannula body wall for effective and secure attachment (¶36; the layer is adhered at 360 to the surface 315 of the cannula body wall, which serves to also adhere the intervening light emitting device 350 to the surface). 
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the channels (Hannaford, 80) and the light emitting devices disposed therein as a layer adhered to the exterior surface of the cannula, as taught by Mirsepassi to effectively and securely attach a light emitting device to the cannula. This would achieve the contemplation in Hannaford that the channels (Hannaford, 80) are fitted alongside the cannula. Since Hannaford (FIG. 9) discloses that the channels extend the length of the cannula to the end of the distal portion, the layer would be adhered along the length of each channel so as to provide the effective and secure attachment along the entire length of each channel to prevent inadvertent detachment; therefore the layer would be adhered to a surface of the distal portion. The light from the light emitting devices may be emitted from the distally outward facing exterior surface or laterally outward facing exterior surface where the light emitting device is exposed, as shown in Mirsepassi, FIG. 4, and since Hannaford contemplates that the cannula may be made of a transparent or translucent material (Hannaford, col. 4 / ll. 34-38), the light from the light emitting device in the layer on the exterior surface of the cannula may also provide light to the inside of the cannula by transmission through the transparent or translucent cannula wall. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of U.S. Patent No. US 9,186,175 to Mark et al. (hereinafter, “Mark”). 
As to claim 45, Farr discloses that the elongated body section is pivotable about the center of rotation (see interpretation, supra), wherein the first light emitting device (604) emits light from the elongated body section at a distal end of the elongated body section (col. 9 / ll. 13-16), shown in FIG. 7b, but is silent as to further comprising an insertion guide marker on the elongated body section at a location that the elongated body section is pivotable about the center of rotation, wherein the first light emitting device emits light from the elongated body section distally of the insertion guide marker. 
As to claim 44, Mark teaches a cannula system, shown in FIG. 3, in the same field of endeavor of surgical cannula, comprising an elongated body section (118) configured for insertion into a patient anatomy (col. 7 / ll. 11-14); a lumen (148) extending through the elongated body section (col. 9 / ll. 2), the lumen sized for passage of a medical instrument. 
As to claim 45, Mark teaches the cannula system of claim 44, further comprising an insertion guide marker (136s and 138s) on the elongated body section at various locations to provide reference points for the practitioner during operation (col. 8 / ll. 39-64). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide insertion guide markers along a length of Farr’s cannula system, to provide reference points for the practitioner during operation, as taught by Mark, so that the position of the cannula system relative to the patient anatomy, e.g. the amount of insertion into the patient body or the position of the distal end relative to the target site, can be easily assessed by eye or imaging. As described in the interpretation supra, the elongated body section is pivotable about any center of rotation since the cannula is a solid structure that would move or pivot as a whole when the proximal end section is moved by the teleoperational manipulator. The pivoting about a center of rotation may even take place before insertion through the skin in order to best orient and angle the cannula system for insertion, or during insertion through the skin for reorientation during insertion. Therefore, the center of rotation is fully capable of being at any location on the elongated body section. Mark teaches that any number of insertion guide markers may be provided along a length of the cannula system (col. 8 / ll. 44-47), and because the center of rotation is fully capable of being at a location on the elongated body section and can be at any number of locations along the elongated body section, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the insertion guide marker to share a location with the center of rotation on the elongated body section, i.e. for the elongated body section to pivot about one of the insertion guide markers or conversely for the insertion guide marker to be placed at the center of rotation. Since Farr discloses that the first light emitting device (604) emits light from the elongated body section at a distal end of the elongated body section from the distally outward facing exterior surface, all of the insertion guide markers provided along the length of Farr’s cannula system and elongated body section would be proximal to this distally outward facing exterior surface such that the first light emitting device emits light from the elongated body section distally of the insertion guide marker. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 5,957,902 to Teves discloses a cannula comprising light emitting devices coupled to an energy interface (col. 5 / ll. 54-67), shown in FIG. 7. 
U.S. Patent No. US 7,874,982 to Selover et al. discloses cannula with various light emission patterns, shown throughout the figures. 
U.S. Patent No. US 8,480,576 to Sandhu discloses an optical input port 110 for coupling a light conduit to a retractor to disperse light at the surgical site (col. 10 / ll. 1-14), shown in FIG. 12. 
U.S. Patent Application Publication No. US 2016/0270816 to Mather et al. discloses a cannula with light emitting devices provided as a an attached layer 36 (¶153-154), shown in FIGs. 15A-15B. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775